UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6552


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WILLIAM T. HOLLOMON, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:06-cr-00269-HEH-1; 3:08-cv-00146-HEH)


Submitted:    September 29, 2009            Decided:   October 6, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William T. Hollomon, Jr., Appellant Pro Se.    Brian R. Hood,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William T. Hollomon, Jr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The     order      is    not    appealable         unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner        satisfies        this        standard       by    demonstrating            that

reasonable       jurists    would        find      that     any    assessment         of    the

constitutional        claims     by     the    district      court       is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Hollomon has

not made the requisite showing.                    Accordingly, we deny Hollomon’s

motion    for     a   certificate         of    appealability        and       dismiss     the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented       in       the    materials

before    the    court     and    argument         would    not    aid    the       decisional

process.

                                                                                     DISMISSED



                                               2